DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Preliminary Amendment dated 06/05/2020 is being entered and examined in this Office Action. Claims 21-40 submitted with Preliminary Amendment dated 06/05/2020 are being examined on the merits in this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “stents 52” mentioned in the instant application description (see at least para. [0034-0036]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…Also, for patients with closely spaced branch vessels, the enlarged opening of the internal bidirectional branch also for multiple cannulas and/or tubes to be inserted through the opening…” in para.[0042] needs to be corrected.  A suggested correction is --Also, for patients with closely spaced branch vessels, the enlarged opening of the internal bidirectional branch [[also]] allows for multiple cannulas and/or tubes to be inserted through the opening--.
 Appropriate correction is required. 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 32  line 2 " a perimeter of the of the proximal and distal end openings of the internal branch " needs to be corrected – a perimeter [[of the]] of the proximal and distal end openings of the internal branch – .
Claim 36  line 4 " a perimeter of the lateral opening " should read – [[a]] the perimeter of the lateral opening – in light of its antecedent at line 4-5 of Claim 35 “an enlarged lateral opening in the sidewall and having … a perimeter”. 
Claim 39 “wherein the portion of the internal branch between the proximal and distal portions tapers distally from a first width to a second width greater than the first and tapers proximally from a first width to the second width” needs to be corrected for inconsistency. A suggested correction is --wherein the portion of the internal branch between the proximal and distal portions tapers distally from a first width to a second width greater than the first and tapers proximally from a first width to the second width greater than the first forming the shape of a quadrilateral – or --wherein the portion of the internal branch between the proximal and distal portions tapers distally from a first width to a second width greater than the first and tapers proximally from a first width to the second width greater than the first--.
Claim 28 line 6 “an internal branch” needs to be corrected.  A suggested correction is – the internal bidirectional branch – in light of its antecedent in claim 28 line 1 “an internal bidirectional branch”. 
Claim 35 line 6 “an internal branch” needs to be corrected.  A suggested correction is – the internal bidirectional branch – in light of its antecedent in claim 35 line 1 “an internal bidirectional branch”. 
Claim 23 “a wire support about a perimeter of the proximal and distal end openings of the internal branch” needs to be corrected. A suggested correction is -- a wire support [[about]] structurally reinforcing a perimeter of the proximal and distal end openings of the internal branch--.
Claim 25 “wherein the plurality of stents comprises a first stent disposed proximal of the lateral opening and a second stent disposed distally of the lateral opening such that a portion of the first stent and a portion of the second stent define a perimeter of the lateral opening” needs to be corrected. A suggested correction that avoids functional/intended result interpretation/limitation is --wherein the plurality of stents comprises a first stent disposed proximal of the lateral opening and a second stent disposed distally of the lateral opening [[such that]], and wherein a portion of the first stent and a portion of the second stent define a perimeter of the lateral opening--.
Claim 30 “wherein the substantially tubular graft and the internal branch are constructed from a single piece of the graft material such that the enlarged lateral opening in the sidewall opens into the internal branch without a separate lateral opening in the internal branch” needs to be corrected. A suggested correction that avoids functional/intended result interpretation/limitation is -- wherein the substantially tubular graft and the internal branch are constructed from a single piece of the graft material [[such that]], and wherein the enlarged lateral opening in the sidewall opens into the internal branch without a separate lateral opening in the internal branch --.
Claim 36 “wherein the plurality of stents comprises a first stent disposed proximal of the lateral opening and a second stent disposed distally of the lateral opening such that a portion of the first stent and a portion of the second stent define a perimeter of the lateral opening” needs to be corrected. A suggested correction that avoids functional/intended result interpretation/limitation is --wherein the plurality of stents comprises a first stent disposed proximal of the lateral opening and a second stent disposed distally of the lateral opening [[such that]], and wherein a portion of the first stent and a portion of the second stent define a perimeter of the lateral opening--.
Claim 34 “wherein the substantially tubular graft of graft material and the internal branch are a single piece of graft material and where the substantially tubular graft of graft material has a first condition where the internal branch is disposed externally to the substantially tubular graft of graft material and a second condition where the internal branch is disposed internally of the substantially tubular graft of graft material” needs to be corrected. Please note claim 34 includes informalities as well as lacks end of claim punctuation “.” . A suggested correction --wherein the substantially tubular graft of graft material and the internal branch are a single piece of graft material and where the substantially tubular graft of graft material has a first [[condition]] arrangement where the internal branch is disposed externally to the substantially tubular graft of graft material and a second [[condition]] arrangement where the internal branch is disposed internally of the substantially tubular graft of graft material.-- or --wherein the substantially tubular graft of graft material and the internal branch are a single piece of graft material and where the substantially tubular graft of graft material has a first [[condition]] configuration where the internal branch is disposed externally to the substantially tubular graft of graft material and a second [[condition]] configuration where the internal branch is disposed internally of the substantially tubular graft of graft material.--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural cooperative relationship between “a plurality of stents” and the other structures such as “tubular graft”, “internal branch” recited in claim 21 body forming the stent graft is unclear. For similar reasons, dependent claims 22-24, 27, and 40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the above 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 22-24, 27, and 40 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims. Examiner suggests including either limitation in claim 25 or claim 26 in claim 21 to overcome the noted issue.
Claim 28 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural cooperative relationship between “a plurality of stents” and the other structures such as “tubular graft”, “internal bidirectional branch” recited in claim 28 body forming the stent graft having an internal bidirectional branch is unclear. For similar reasons, dependent claims 30-34 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the above 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 30-34 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims. Examiner suggests including limitation in claim 29  in claim 28 to overcome the noted issue.
Claim 35 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural cooperative relationship between “a plurality of stents” and the other structures such as “tubular graft”, “internal bidirectional branch” recited in claim 35 body forming the stent graft having an internal bidirectional branch is unclear. For similar reasons, dependent claims 37-39 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the above 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 37-39 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims. Examiner suggests including limitation in claim 36  in claim 35 to overcome the noted issue.
Claim 32 in line 2 recites “a perimeter” which renders the claim unclear. More specifically, it is unclear as to whether claim 32 line 2 “a perimeter” is referencing that in claim  28 line 5 or whether claim 32 line 2 “a perimeter” is different than or in addition to that recited in claim 28 line 5. 
Claim 35 lines 17-19 intended result “such that” encompassing recitation “wherein the substantially tubular graft and the internal branch are constructed from a single piece of the graft material such that the internal branch is an integral partitioned segment of the sidewall of the substantially tubular graft” renders the claim unclear. More specifically, as currently recited, it is unclear as to whether the intended result limitation is required or is optional i.e. it is not clear as to [a] whether “the internal branch is an integral partitioned segment of the sidewall of the substantially tubular graft” or [b] whether it is not “the internal branch is an integral partitioned segment of the sidewall of the substantially tubular graft”.  Examiner suggests amending Claim 35 lines 17-19 to -- wherein the substantially tubular graft and the internal branch are constructed from a single piece of the graft material, and wherein [[such that]] the internal branch is an integral partitioned segment of the sidewall of the substantially tubular graft--.
Dependent claims 22-27, 29-34, and 36-40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 22-27, 29-34, and 36-40  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Contingently Allowable Subject-Matter
As per independent Claims 21, 28, and 35, Claims 21, 28, and 35 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent Claims 22-27, 29-34, and 36-40, dependent Claims 22-27, 29-34, and 36-40 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent claims 21, 28, and 35,  none of the prior art discloses a stent graft having an internal bidirectional branch that  including all the features, structures, arrangement and combination of features and structures as in  independent claims 21, 28, and 35.
Prior art US 20170281332 A1 to Lostetter; Timothy discloses a thoraco-abdominal branch graft prosthesis (see at least fig. 1-7, [0004-0007]), including a main graft component having a luminal wall defining an open proximal end, an open distal end opposite the open proximal end, a main lumen extending from the open proximal end to the open distal end, and at least one main graft wall fenestration. At least one tunnel graft component has a luminal tunnel graft wall defining, at least in part, a tunnel graft proximal end, a tunnel graft distal end opposite the tunnel graft proximal end, a tunnel graft lumen extending from the tunnel graft proximal end to the tunnel graft distal end, and at least one tunnel graft fenestration/aperture in the tunnel graft wall, wherein the tunnel graft component is within the main lumen and a major longitudinal axis of the tunnel graft lumen is substantially aligned with a major longitudinal axis of the main lumen, and wherein the luminal wall of the tunnel graft component is fixed to the luminal wall of the main graft component, whereby the fenestration of the tunnel graft wall is aligned with the fenestration of the luminal wall.
Prior art US 20140188207 A1 to Havel; William J. et al. discloses an endoluminal prosthesis that includes a tubular main body and a branch with the main body including a proximal and distal end openings, a lumen, a sidewall, and a fenestration in the sidewall, the branch including a tubular retrograde branch segment, a tubular antegrade branch segment, and a tubular branch junction. The retrograde branch segment includes an inlet opening fluidly coupled to the fenestration of the main body and an outlet opening fluidly coupled to the branch junction and positioned longitudinally between the proximal end opening and the fenestration of the main body. The antegrade branch segment may include an inlet opening fluidly coupled to the branch junction and an outlet opening positioned longitudinally distal of the inlet opening of the antegrade branch segment. The retrograde branch segment and the antegrade branch segment are in fluid communication with one another through the branch junction.
Prior art US 20130274857 A1 to Quinn; Stephen F.  discloses a bifurcated intravascular stent graft that includes a primary stent segments and a primary graft sleeve, forming a main fluid channel and having a side opening there through. An external graft channel formed on the primary graft sleeve has a first end communicating with the side opening and an open second end outside the primary graft sleeve, thereby providing a branch flow channel from the main channel out through the side opening and external graft channel. The primary stent segments and graft sleeve engage an endoluminal surface of a main vessel and form substantially fluid-tight seals. The stent graft further comprises a secondary stent graft, which may be positioned partially within the external graft channel, through the open second end thereof, and partially within a branch vessel. The secondary stent graft engages the inner surface of the external graft channel and the endoluminal surface of the branch vessel, thereby forming substantially fluid-tight seals.
Prior art  US 20160089230 A1 to  Hartley; David Ernest   discloses a joining segment between a main tube and a side arm in a side arm stent graft. The side arm is stitched into an aperture in the main tube and is in fluid communication with the main tube. The side arm is cut off at an angle to leave an end portion having a circumferential length equal to the circumference of the aperture. The side arm can also include a connection socket comprising a first resilient ring around the arm at its end, a second resilient ring spaced apart along the arm from the first ring and a zig zag resilient stent between the first and second rings. Both the main tube and the side arm are formed from seamless tubular biocompatible graft material. 
Prior art US 20070265697 A1 to Goicoechea; George et al. discloses a bifurcated endoluminal prosthesis. More specifically, Goicoechea’s invention uses an introducer for delivering into the vasculature a straight or bifurcated stent or prosthesis and a method for delivering into the vasculature a straight or bifurcated stent or prosthesis. Goicoechea’s disclosed  method includes treating an angeological disease using the bifurcated stent. The endoluminal stent has perpendicular hoop members, each hoop member formed of wire in a sinuous configuration, at least some of juxtaposed apices in neighboring hoops being secured to one another, such stents also forming axially aligned segments in straight stents, and segments of bifurcated stents. 
Prior art US 20020156521 A1 to Ryan, Timothy J. et al. discloses bifurcated intraluminal prostheses construction and methods. More specifically, Ryan’s invention provides a modular bifurcated intraluminal tubular prostheses, particularly stents and stent-grafts, for the treatment of disease conditions, such as aneurysms. Modular sections of the prostheses, may be selectively assembled to form a prosthesis having characteristics which are tailored to the specific requirements of the patient, including branch angle and branch lumen sizes which match the patient’s vascular geometry. A Y-connector prosthetic module structure provides support and separation for each of the adjacent branching lumens. Radiopaque markers on the prostheses promote alignment between prosthetic modules and with the body lumen system.
However, none of the prior art discloses  a stent graft having an internal bidirectional branch that  including all the features, structures, arrangement and combination of features and structures  as in  independent claims 21, 28, and 35.
As per dependent claims 22-27 and 40, dependent claims 22-27 and 40 would be contingently allowable based on their direct/indirect dependency on contingently allowable independent base Claim 21.
As per dependent claims 29-34, dependent claims 29-34 would be contingently allowable based on their direct/indirect dependency on contingently allowable independent base Claim 28.
As per dependent claims 36-39, dependent claims 36-39 would be contingently allowable based on their direct/indirect dependency on contingently allowable independent base Claim 35.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20120323303 A1 to Ivancev; Krasnodar for disclosing a stent graft having a tubular body with a proximal portion of a selected diameter and a portion of a reduced diameter less than the selected diameter distal of the proximal portion and a tapered portion extending between the proximal portion and the portion of reduced diameter, the stent graft further including side arms in the portion of reduced diameter and/or the tapered portion and a paraplegia prevention vent tube is provided in fluid communication with the main lumen and open to external of the tubular body in the region defined by the portion of reduced diameter and the tapered portion similar in terms of arrangement of a two tubular stent structures that are nested one within the other and in fluid communication with each other to that disclosed.
US 20120323300 A1 to Greenberg; Roy K. et al. for disclosing prosthetic device that has a primary prosthesis  including a major lumen extending therethrough from the proximal end  to the distal end of the primary prosthesis, a major wall defining the major lumen , the prosthesis occluding an aneurysm once deployed. Prosthesis also has first opening, second opening, and third opening in the major wall that correspond to the first socket, second socket, and third socket with the sockets being tubular and positioned with in the major lumen of the primary prosthesis similar in terms of arrangement of secondary  tubular structures that are nested within the primary tubular structures to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/
 Examiner, Art Unit 3791                                                                                                                                                                                            May 6, 2022